Name: Commission Regulation (EC) No 659/94 of 24 March 1994 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy;  marketing
 Date Published: nan

 25. 3 . 94 Official Journal of the European Communities No L 82/23 COMMISSION REGULATION (EC) No 659/94 of 24 March 1994 amending Regulation (EEC) No 1767/82 laying down detailed rules (or applying specific import levies on certain milk products industry a transitional period to enable it to adapt to the requirements of Commission Regulation (EEC) No 690/92 of 19 March 1992, establishing a reference method for the detection of cows' milk casein in cheeses made from ewes' milk (6) ; whereas, therefore, Regulation (EEC) No 1767/82 should be amended to give effect to that Community undertaking ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 14(7) thereof, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993, on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria, of the other part (3), and in par ­ ticular Article 1 thereof, Whereas Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (4), as last amended by Regulation (EC) No 3450/93 (*), included in the list of products eligible for specific levies, certain ewes' milk cheeses originating in Bulgaria ; whereas, with regard to the cheeses, the Regulation only relates to those products made exclusively from ewes' milk ; Whereas, under the Interim Agreement between the European Community and the Republic of Bulgaria which entered into force on 31 December 1993, the Community made a unilateral declaration providing that, for a period of 1 8 months, ewes' milk cheeses originating in Bulgaria and imported into the Community may have a maximum cows' milk content of 3 % ; whereas the purpose of that declaration is to allow the Bulgarian HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . in the second column of point (1), '(6)' is deleted ; 2. in the third column of points (o) and (p), 'Bulgaria' is replaced by 'Bulgaria (6)' ; 3 . note (6) at the end of the Annex is replaced by the following : '(6) For cheeses made from ewes' milk originating in Bulgaria, a maximum cows' milk content of 3 % is accepted until 30 June 1995'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6 . 1968 , p. 13 . (2) OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 333, 31 . 12 . 1993, p. 16. (4) OJ No L 196, 5. 7. 1982, p. 1 . Is) OT No L 316, 17. 12. 1993, p. 4. (6) OJ No L 74, 20. 3 . 1992, p. 23 .